UNITED STATES I)ISTRICT COURT
SOUTHERN DISTRICT OF OHlO

WESTERN DIVISION
DELFON BLAIR, : Case No. l:l3-cv-l74
Plaintiff, : Judge Timothy S. Black

Magistrate Judge Karen L. Litkovitz
vs.

BEST BUY, et al.,
Defendants.
DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 45)
This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Karen L. Litl<ovitz. Pursuant to such reference, the Magistrate
Judge reviewed the pleadings filed with this Court and, on Septernber 12, 2018,
submitted a Report and Reconnnendation. (Doc. 45). No objections were tiled.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo
all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that the Report and Recommendation should be and is hereby ADOPTED in
its entirety.

Accordingly, for the reasons stated above:

l) Plaintiff’s motion of objection (Doc. 44) is DENIED;

2) Plaintiff is hereby PROHIBITED from filing any further motions or
documents in this closed case unless such motion or document has first been
certified as non-frivolous by an attorney; and

3) The Clerk of Court is DIRECTED to not accept any such documents or
motions that have not been so certified and to dispose of such documents
accordingly

IT IS SO ORDERED.

Date:[d?.h§ mm 17 w
l / Timothy SCB`hck

United States District Judge

